Citation Nr: 1705908	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision, in which the RO, inter alia, denied service connection for PTSD.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In April 2009 and March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  Transcripts of those hearings are of record.  In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

In May 2009 and May 2010, the RO, inter alia, continued to deny the Veteran's claim for service connection for PTSD (as reflected in May 2009 and May 2010 supplemental SOCs (SSOCs)).

In June 2011, the Board, inter alia, remanded the Veteran's claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim for service connection for PTSD (as reflected in a May 2012 SSOC) and returned the matter to the Board for further appellate consideration.

In December 2013, the Board expanded the claim on appeal to include any acquired psychiatric disorder, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (as reflected on the title page), and remanded the expanded claim to the AMC for further action, to include additional development of the evidence.  After taking further action, the AMC denied the claim for service connection for an acquired psychiatric disorder (as reflected in a June 2014 SSOC) and returned the matter to the Board for further appellate consideration.

In August 2014, the Board remanded the claim for service connection for an acquired psychiatric disorder to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claim (as reflected in a February 2015 SSOC) and returned the matter to the Board for further appellate consideration.

In December 2015, the Board again remanded the claim for service connection for an acquired psychiatric disorder to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claim (as reflected in an October 2016 SSOC) and returned the matter to the Board for further appellate consideration.

Parenthetically, the Board notes that this appeal originally included claims for service connection for diabetes mellitus, hypertension, neuropathy of the right upper extremity, neuropathy of the left upper extremity, neuropathy of the right lower extremity, neuropathy of the left lower extremity, and colon cancer.  However, the Board denied these claims in June 2011.  Accordingly, those issues are no longer on appeal and will not be discussed herein.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2015 remand, the Board instructed the AOJ to, inter alia, furnish the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional, pertinent evidence, not currently of record, particularly regarding his PTSD therapy group at Spartanburg Community College.  The Board further instructed the AOJ to obtain all identified records if the Veteran responded, or if otherwise not obtained, to notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

In September 2016, the AOJ sent the Veteran and his representative a letter requesting information and authorization to obtain any outstanding records.  In response, in October 2016, the Veteran completed and submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, for the Greenville Vet Center in Greenville, South Carolina (which has not yet expired).  A review of the claims file shows that the AOJ made a request for these records, but that the request was later rejected in October 2016 by VA's Private Medical Records Retrieval Center.  It was noted that the records request had to be made through the traditional process, as the listed provider was non-private.  However, it does not appear that any additional attempt was made to obtain the records or that the Veteran and his representative were even notified that such records were not obtained.  As the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required.  See Stegall, supra.  Thus, on remand, the AOJ should obtain the Veteran's records from the Greenville Vet Center utilizing the forms signed in October 2016, or through updated forms, if required.  Consistent with 38 C.F.R. § 3.159(c), the AOJ's attempts to obtain such records should continue until the records are obtained, or it is determined that the records don't exist, or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c) (2016).

In addition to obtaining records from the Greenville Vet Center, to ensure that all due process requirements are met, and the record is complete, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Columbia, South Carolina, and that records from that facility dated through October 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Columbia VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since October 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

Finally, the Board points out that, because there remain pertinent, outstanding records, namely, records from the Greenville Vet Center, the most recent September 2016 VA medical opinion is not based on consideration of all the relevant evidence.  Therefore, once the AOJ has obtained records from the Greenville Vet Center, and any other additional, pertinent records, the AOJ should arrange to obtain an addendum medical opinion from the individual who provided the September 2016 VA medical opinion, or from another appropriate mental health professional (preferably, a psychiatrist or psychologist) based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Utilizing the authorization forms signed by the Veteran in October 2016 (or, updated forms, if required), request records from the Greenville Vet Center in Greenville, South Carolina.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Columbia VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since October 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the physician who provided the September 2016 VA medical opinion provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate mental health professional (preferably, a psychiatrist or psychologist) based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The mental health professional should specifically review the diagnosis of PTSD in the VA clinic setting-to include the Veteran's reported symptomatology supporting the diagnosis.  Based on review and consideration of such evidence, and consistent with sound medical judgment, the mental health professional should provide an addendum opinion clearly indicating whether the Veteran has met the diagnostic criteria for PTSD at any time following service (even if the disorder is now resolved or  asymptomatic) OR that he has never actually met the diagnostic criteria for  PTSD since service, with an explanation supporting this conclusion (give the diagnosis of PTSD in the clinic setting). 

If the Veteran has met the diagnostic criteria for PTSD at any time pertinent to claim for service connection that is the subject of this appeal-shortly prior to  at the time of, or since the filing of the current claim-the mental health professional should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the PTSD resulted from his fear associated with hostile military activity (as conceded by VA).

The mental health professional should also provide additional discussion regarding whether, at any pertinent point, the Veteran has validly manifested any other acquired psychiatric disorder-to particularly include adjustment reaction, mixed anxiety/depression and/or dysthymic disorder (even if now asymptomatic or resolved).

If so, with respect to each such diagnosed acquired disorder other than PTSD, the mental health professional should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in or is otherwise medically related to service-to include fear associated with hostile military or terrorist acts.

In addressing the above, the mental health professional must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

